



SECOND AMENDMENT TO
REVOLVING LOAN AGREEMENT


This SECOND AMENDMENT (the “Amendment”) to the Revolving Loan Agreement, dated
as of October 2, 2017 (as amended to date, the "Agreement"), by and between
Golub Capital BDC 3, Inc. (the “Borrower”) and GC Advisors LLC (the “Lender”),
is hereby made as of August 15, 2019.
RECITALS
WHEREAS, Borrower and Lender desire to amend the Agreement to increase the
commitment;
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:
1.    Amendment to the Commitment.
(a)    The definition of “Commitment” in Section 1 of the Agreement is hereby
amended by deleting the amount “$100,000,000” and inserting the amount
“$125,000,000” in lieu thereof.
(b)    Exhibit A of the Agreement is hereby amended in its entirety as set forth
on the pages attached as Appendix A hereto.
2.    Full Force and Effect. Other than as specifically set forth in this
Amendment, all terms and conditions of the Agreement shall remain in full force
and effect.
3.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
4.    Counterparts.     This Amendment may be signed in two counterparts, each
of which shall constitute an original but both of which when taken together
shall constitute but one agreement.


[Signature page follows]


1    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower and Lender have caused this Amendment to be
duly executed by their duly authorized officers, all as of the date first set
forth above.


BORROWER:
GOLUB CAPITAL BDC 3, INC.
By: /s/David B. Golub     
Name: David B. Golub
Title: President and Chief Executive Officer










LENDER:
GC ADVISORS LLC
By: /s/David B. Golub     
Name: David B. Golub
Title: President







--------------------------------------------------------------------------------






Appendix A
EXHIBIT A
PROMISSORY NOTE
U.S. $ 125,000,000                                  August 15, 2019


FOR VALUE RECEIVED, Golub Capital BDC 3, Inc., a Maryland corporation (the
“Borrower”), hereby promises to pay to the order of GC Advisors LLC, a Delaware
limited liability company (the “Lender”), the principal amount equal to the
aggregate unpaid principal amount advanced to the Borrower by the Lender under
the Loan Agreement referred to below (the “Loans”) as set forth from time to
time on the grid attached hereto, or on a continuation thereof (collectively,
the “Grid”) (such amount not to exceed One Hundred and Twenty-Five Million
Dollars (U.S. $125,000,000)), with interest accrued on the Loans as provided in
the Loan Agreement on the dates and in the amounts specified in the Loan
Agreement. All payments due to the Lender hereunder shall be made to the Lender
at the place, in the type of funds and in the matter specified in the Loan
Agreement.
The holder hereof is authorized to endorse on the Grid, the principal amount of
each Loan and each payment or prepayment with respect thereto.
Presentation, demand, protest, notice of dishonor and notice of intent to
accelerate are hereby waived by the Borrower. No delay or omission by the Lender
in exercising its rights under this Note shall operate as a waiver of such
rights, nor shall the exercise of any right with respect to this Note waive or
preclude the later exercise of such right or any other right.
This Note evidences the Loans made under, and is entitled to the benefits of,
the Revolving Loan Agreement, dated as of the date hereof, by and between the
Borrower and the Lender, as the same may be amended from time to time (the “Loan
Agreement”). Reference is made to the Loan Agreement for provisions relating to
the prepayment and the acceleration of the maturity hereof.
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
GOLUB CAPITAL BDC 3, INC.
By:/s/David B. Golub                    
Name: David B. Golub
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------







GRID
PROMISSORY NOTE


Date
Amount of
Loan
Amount of
Principal Paid
or
Prepaid
Unpaid Principal
Amount of
Note
Notation
Made By









    